t c memo united_states tax_court gary gaskin and jessie gaskin petitioners v commissioner of internal revenue respondent docket no filed date gary gaskin and jessie gaskin pro sese alicia a mazurek and robert d heitmeyer for respondent memorandum findings_of_fact and opinion buch judge mr gaskin filed fraudulent_returns which he admits he later filed amended returns reporting additional income the commissioner processed those amended returns and determined deficiencies in tax beyond what was shown on those amended returns along with fraud penalties mr gaskin disputes the fraud penalties we find for the commissioner findings_of_fact the facts of this case are undisputed mr gaskin filed fraudulent tax returns for through with the intent to evade tax mr gaskin omitted income from each of those returns the commissioner selected the returns for examination and that examination led to a criminal investigation indictment and plea agreement the criminal investigation began in with the indictment and plea agreement both taking place in in date while under criminal investigation mr gaskin filed form sec_1040x amended u s individual_income_tax_return for through those amended returns reported in aggregate more than dollar_figure of additional adjusted_gross_income and more than dollar_figure of additional tax in the commissioner assessed the tax shown on those amended returns when mr gaskin entered into the plea agreement in he agreed to amounts of adjusted_gross_income and tax that differed from those reported on his previously filed amended returns the commissioner eventually issued a notice_of_deficiency in which he determined deficiencies for and and fraud penalties under sec_6663 for through the underpayment sec_1all section references are to the internal_revenue_code code in effect for the years in issue on which the fraud penalties were calculated were based on the differences between mr gaskin’s tax_liabilities as determined in the notice_of_deficiency and those reported on his original fraudulent_returns while residing in michigan mr gaskin filed a timely petition we held a trial on date in detroit michigan at trial mr gaskin admitted to filing fraudulent_returns he does not contest the deficiencies in tax determined in the notice_of_deficiency he contests only the penalties under sec_6663 opinion mr gaskin does not dispute the deficiencies in tax however he disputes the fraud penalties mr gaskin argues that the comparatively modest tax adjustments shown in the notice_of_deficiency were not attributable to his fraud but to his honest mistakes from his perspective the notice_of_deficiency makes tax adjustments by comparing mr gaskin’s correct_tax liabilities with the amounts reported on his amended nonfraudulent returns he observes what he considers to be an inconsistency in that the fraud penalties are computed by comparing mr gaskin’s correct_tax liabilities with the amounts shown on his original fraudulent_returns because in his view the notice_of_deficiency is predicated on the nonfraudulent returns he reasons that the fraud penalties should not apply sec_6663 imposes a penalty equal to of any portion of an underpayment that is attributable to fraud under sec_6664 an underpayment is defined as the amount by which any_tax imposed by the code exceeds the sum of the amount of tax shown by the taxpayer on his return plus the amounts previously assessed or collected without assessment over the amount of rebates which include abatements credits refunds and other_payments to the taxpayer the regulations clarify the effect of an amended_return on a previously filed fraudulent return for the purposes of determining an underpayment under sec_1_6664-2 income_tax regs the amount shown on an amended_return is not included in the amount shown as the tax by the taxpayer on his return for establishing the amount of the underpayment in determining the fraud_penalty under sec_6663 courts at every level have held that a taxpayer who filed a fraudulent return cannot avoid the fraud_penalty by filing an amended_return in 464_us_386 the u s supreme court held that a taxpayer who submits a fraudulent return does not purge the fraud by subsequent voluntary disclosure the fraud was committed and the offense completed when the original return was prepared and filed in badaracco the taxpayer argued that an amended_return restarted the period of limitations for that year while the facts in this case differ the same principle applies in brown v commissioner tcmemo_1996_416 72_tcm_620 we held that a taxpayer was liable for a fraud_penalty even after he filed an amended_return the subsequent filing of an amended_return after an audit had begun did not purge the original fraudulent filing or fraudulent intent in his plea agreement mr gaskin admitted to filing fraudulent_returns he agreed that from to he underpaid his taxes by over dollar_figure and that the underpayment for each year was due to fraud as a result the fraud_penalty applies to each of the fraudulent_returns an amended_return cannot erase the fraud he committed decision will be entered for respondent
